DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 08/03/2021.
	Claim 14 has been canceled.
	Claims 1-13 and 15-20 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.





Response to Arguments
	Applicant’s arguments, filled on 06/30/2021, with respect to claims 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 and 15-20 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2017/0300984 to Hurwich (“Hurwich”).

		Regarding claims 15, 1 and 9. Hurwich discloses a method for reordering inventory in the form of one or more objects, comprising:
		providing a reordering system (Hurwich, [0049]; “environment for the method, system or platform”) including 
		at least one storage bin configured for storing the one or more objects (Hurwich, Fig. 1; “A tracking unit 122”), the at least one storage bin including
			a floor with a cross-section (as seen in Fig. 2 of Hurwich), and at least one reorder device positioned within the at least one storage bin (Hurwich, Fig. 2, [0050]; “The tracking unit 122 is configured with a sensor or sensors 112, a radio or transmitter 124, a microcontroller 126 and a power supply 128”), 		
			the at least one reorder device including 
				a pressure sensor (Hurwich, [0049]; “using one or more sensors, and being associated with the good 110) generates sensor data 140 for the consumable good 110”. Fig. 2, [0050]; “a sensor or sensors 112”. [0056]; “platform weight scale 90”)y 
				a control unit operably coupled to the pressure sensor (Hurwich, Fig. 2, [0050]; “a radio or transmitter 124, a microcontroller 126”. Fig. 1; “114” + “116”. [0049]; “the transmitting of the data 140 may be achieved through communication , 
				a baseplate (Hurwich, as seen in Fig. 5), and a covering (Hurwich, as seen in Fig. 5), the pressure sensor being positioned between the baseplate and the covering (Hurwich, Fig. 4; “Dispenser B” or “generic C”. [0057]; “the platform weight scale 90 reference design of the tracking unit 122 … as example C … multiple tracking units 122 may be placed across the gridded pad 146 … The gridded pad 146 may be a container, coaster, mat, plate, drawer organizer, shelf organizer or the like and of virtually any shape or size to fit the appropriate application”), the control unit being mounted to the baseplate and uncovered relative to the covering (Hurwich, Fig. 5, [0058]; “FIG. 5 … platform weight scale 90 that includes one or more sensors 112 … this tracking unit 122 includes the sensor 112, the radio or transmitter 124, the microcontroller 126 and the power supply 128 which senses the data 140 of the good 110”), 
			 
		a cloud server that is operably coupled to the control unit (Hurwich, [0049]; “The backend 120 is configured through a server 118 and may include a server 118 and may include a server 118 or a computer with access to an internal database and external databases”), the at least one reorder device having a cross-section which matches the cross- section of the floor of the at least one storage bin (As seen in Fig. 5); 

    PNG
    media_image1.png
    339
    486
    media_image1.png
    Greyscale
Fig. 5


		
		sensing pressure data by the pressure sensor at set intervals (Hurwich, [0049]; “one or more sensors … generates sensor data 140 for the consumable good 110. The data 140 of the good 110 is indicative of an amount of the good 110 … a weight, volume, pressure, or count of the good”. Fig. 13; “providing a tracking unit, the tracking unit configured with a sensor, a microcontroller coupled to the sensor … 1310”); sending the pressure data by the pressure sensor to the control unit (Hurwich, Fig. 13; “collecting, by the microcontroller from the sensor data of a good, the food associated with a user, the data of the good indicative of an amount of the good 1312”); 
		transmitting the pressure data, by the control unit (Hurwich, Fig. 13; “and a transmitter coupled to the microcontroller 1310”), to the cloud server for analyzing the pressure data by the cloud server (Hurwich, [0049]; “The backend 120 converts the data 140 to information … For items or goods 110 … for which depletion is expected within a certain timeframe, for example, in the next week (and taking into account a required ; and 
		automatically reordering the one or more objects (Hurwich, [0049]; “automatically orders the good 110 from the fulfillment source”. Fig. 13; “ordering, by the backend, the good on behave of the user from the fulfillment source with the lowest cost quote 1326”).

		Hurwich does not explicitly disclose that the “cloud server” is included within the “at least one reorder device”. However, including the cloud server (Fig. 1; “ device 116” + “backend 120”) of Hurwich within the reorder device (Fig. 1; “tracking unit 122”), of Hurwich would be merely a matter of obvious design choice at the time of filling to integrate the parts/elements of Hurwich into one structural reorder unit in order to plan for depletion and maintain a stockpile of replacements in time the goods would be in need. See MPEP 2144.04 (V) (B); “Making Integral”.

		Regarding claim 16. Hurwich disclose the method of claim 15, wherein analyzing the pressure data by the cloud server includes comparing the pressure data to a threshold value (Hurwich, [0034]; “The backend receives the data of the good and calculates a depletion rate of the good, a threshold value of the good, a depletion point, a predicted shipping time to receive the good and a reorder point”).

 Hurwich disclose the method of claim 15, wherein the at least one reorder device and the at least one storage bin together form a smart bin configured for tracking the one or more objects  (Hurwich, as seen in Fig. 6. [0056]; “example B of the platform weight scale 90 reference design of the tracking unit 122, the tracking unit 122 is coupled to a dispenser. In this way, the tracking unit 122 may be coupled to an appliance, such as under the appliance, with a reservoir or container”) and automatically reordering the one or more objects (Hurwich, Fig. 13; “ordering, by the backend, the good on behave of the user from the fulfillment source with the lowest cost quote 1326”).

		Regarding Claims 3 and 18. Hurwich disclose the method of claim 15, wherein the pressure sensor includes a force sensing resistor (FSR) sensor configured for sensing a weight of the one or more objects, and the FSR sensor is positioned in between the baseplate and the covering  (Hurwich, as seen in Fig. 5 the sensor between the upper cover and lower cover. [0037]; “the sensor is a pressure sensor or a strain gauge. A plurality of tracking units each having a different type of sensor collects the data of the good or the data of a plurality of goods”. See Fig. 11 A-D).

		Regarding Claims 19, 4, 11. Hurwich disclose the control unit is connected to the baseplate and operably coupled to the FSR sensor (as shown in Fig. 5-6) 
		


		Regarding claim 6. Hurwich disclose the reordering system of claim 1, wherein the at least one storage bin has an open top, and the cross-section of the floor of the at least one storage bin is rectangular (Hurwich, [0057]; “The gridded pad 146 may be a container, coaster, mat, plate, drawer organizer, shelf organizer or the like and of virtually any shape or size to fit the appropriate application”).

		Regarding claims 7 and 13. Hurwich disclose the reordering system of claim 6, wherein the pressure sensor has a rectangular cross-section that matches the rectangular cross-section of the at least one storage bin (See Fig. 6).

    PNG
    media_image2.png
    188
    285
    media_image2.png
    Greyscale
Fig. 6

		Regarding claim 8. Hurwich disclose the reordering system of claim 6, wherein the at least one reorder device is removably placed onto the floor of the at least one storage bin (See Fig. 4; “B” ; [0056]; “In example B of the platform weight scale 90 reference design of the tracking unit 122 … such as under the appliance, with a reservoir or container for dispensing the good 110”).


	
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/AVIA SALMAN/Examiner, Art Unit 3687       

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687